Citation Nr: 0030737	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-08 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp 1999) for the residuals of an endarterectomy 
procedure performed at a VA facility in March 1989.  

WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran is claiming entitlement compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp 1999) for the residuals 
of an endarterectomy procedure performed at a VA facility in 
March 1989.  It is noted that recently passed legislation has 
altered the criteria under which this issue was evaluated by 
the RO.  This legislation, The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
considered by the RO prior to the Board's evaluation of the 
claims on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the claim must be returned to the RO.

In view of the foregoing, the case is remanded for the 
following:

The RO should insure that the provisions 
of Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been considered and should 
readjudicate the claim in light of this 
new legislation.  In this regard, the RO 
should request copies of all medical and 
clinical treatment records of all periods 
of both outpatient and inpatient 
treatment from the March 1989 period of 
hospitalization at issue, to present.  

When this action is completed, and should the decision remain 
adverse, the veteran and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration.  The appellant need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


